DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidhu (GB 2508335A).
As Per Claim 1, Sidhu discloses a method for manufacturing at least a portion of a part by successive depositions of layers [abstract], comprising the following steps:
 a) depositing a first layer of molten metal on a substrate, so as to form a first metallic bead on the substrate [Claim 1; “…adding metallic material to the melted portion and moving the heat source relative to the work piece whereby progressively to form a layer of metallic material on the work piece…”],
 b) depositing a second layer of molten metal on said first bead, so as to form a second metallic bead on said first bead [Claim 1; “…adding metallic material to the melted portion and moving the heat source relative to the work piece whereby progressively to form a layer of metallic material on the work piece; d) repeating steps b) and c) as required, whereby progressively to form the component..”], and
 c) repeating steps a) and then b) for each new metallic layer to be deposited on top of the previous bead, until the formation of said at least one portion of the part [Claim 1; “…adding metallic 
d) compressing, after performing n step(s) instances of deposition step c), n being greater than or equal to 1, the formed bead , wherein the step of compressing the formed bead is performed before the complete cooling of said bead [Claim 1; “…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are measured to be above a predetermined threshold, stress relieving the work piece while mounted to the apparatus whereby to reduce distortion to a predetermined level…”; the reference clearly discloses progressively compressing each of the layers if a stress is above a predetermined threshold].
As Per Claim 3, Sidhu discloses wherein the step of compressing the formed bead is performed by projecting a flow of gas onto said bead. [Page. 11-12; Lines 26-30 & Lines 1-2; “…The bead 30 is cooled to a crystallised state using the forced cooling gas nozzle 26. This may use air or a cryogenic spray jet, for example…the cooled bead 30 is then treated with the high frequency pulsed laser 27 to reduce residual stress and modify the microstructure….”; the reference explicitly discloses that using the cryogenic spray is the first step of compression…”]
As Per Claim 4, Sidhu discloses wherein the step of compressing the formed bead is performed by shot peening said bead. [Claim 6; “…the step of stress relieving the layer comprises applying a peening step to the layer….”]
As Per Claim 7, Sidhu discloses wherein the compression step of compressing the formed bead is configured to enable one or more of the following:
 i) introduction of residual compression stress to counter the residual fusion generated tensile stress, in order to minimize deformation [Claim 1; “…while progressively forming the component, measuring stresses tending to distort the work piece with the measuring means and, if such stresses are to reduce distortion to a predetermined level…”]
 ii) pickling of any oxide layer that has developed on the surface of the bead, and/or 1 iii) modification of the initial bead microstructure by shot peening to achieve a homogeneous microstructure; and
 iv) densification of the deposited matter to reduce the porosity induced by the additive manufacturing process.
As Per Claim 8, Sidhu discloses a laser head [Fig. 3, #24] configured to melt the filler metal to create a bead [Page 11, Lines 1-5; “…The laser 24 is focused upon a focal point 28 on an upper surface 18 of the work piece 3, whereby to melt the surface 18 to form a weld pool…”], and
a nozzle [Fig. 3, #26] configured for the compression of said bead [Page. 11-12; Lines 26-30 & Lines 1-2; “…The bead 30 is cooled to a crystallised state using the forced cooling gas nozzle 26. This may use air or a cryogenic spray jet, for example…the cooled bead 30 is then treated with the high frequency pulsed laser 27 to reduce residual stress and modify the microstructure….”; the reference explicitly discloses that using the cryogenic spray is the first step of compression…”]
As Per Claim 13, Sidhu discloses wherein the gas comprises compressed air or nitrogen. [Page. 11-12; Lines 26-30 & Lines 1-2; “…The bead 30 is cooled to a crystallised state using the forced cooling gas nozzle 26. This may use air or a cryogenic spray jet, for example…the cooled bead 30 is then treated with the high frequency pulsed laser 27 to reduce residual stress and modify the microstructure….”; the reference explicitly discloses that using the cryogenic spray is the first step of compression…”]




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in further view of Kalentics (US 2017/0087670)
As Per Claim 2, Sidhu discloses all limitations of the invention except wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of more than 30°C.
Kalentics, much like Sidhu, pertains to a method for manufacturing on object by forming successive layers. [abstract]
Kalentics discloses the step of compressing the formed bead is performed when the material of an object is at a temperature of more than 30°C. [Par. 36; “…Warm Laser Shock Peening (WLSP), also known as Warm (or Thermal, Thermally engineered) Laser Shock Processing, Warm Laser Shot Peening or Warm Laser Peening is a surface treatment process similar to LSP, used with the same goals of the reference clearly discloses that shot peening occurs at a temperature more than 30 degrees Celsius]
Kalentics discloses the benefits of the step of shot peening (compressing) at the temperature in that it increases performance and fatigue life of the treated part. [Par. 36]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of compressing a metal bead as taught by Sidhu in view of the shot peening method as taught by Kalentics to further include wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of more than 30°C to increase performance and fatigue life of the treated part. [Par. 36]
As Per Claim 10, Sidhu discloses all limitations of the invention except wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of more than 100°C.
Kalentics, much like Sidhu, pertains to a method for manufacturing on object by forming successive layers. [abstract]
Kalentics discloses the step of compressing the formed bead is performed when the material of an object is at a temperature of more than 100°C. . [Par. 36; “…Warm Laser Shock Peening (WLSP), also known as Warm (or Thermal, Thermally engineered) Laser Shock Processing, Warm Laser Shot Peening or Warm Laser Peening is a surface treatment process similar to LSP, used with the same goals of increasing performance and fatigue life of the treated part. During the WLSP process, parts are heated and maintained at a temperature usually below 350.degree. C….”  the reference clearly discloses that shot peening occurs at a temperature more than 100 degrees Celsius]
Kalentics discloses the benefits of the step of shot peening (compressing) at the temperature in that it increases performance and fatigue life of the treated part. [Par. 36]

As Per Claim 11, Sidhu discloses all limitations of the invention except wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of more than 200*C.
Kalentics, much like Sidhu, pertains to a method for manufacturing on object by forming successive layers. [abstract]
Kalentics discloses wherein the step of compressing the formed bead is performed when the material of said object is at a temperature of more than 200*C. . [Par. 36; “…Warm Laser Shock Peening (WLSP), also known as Warm (or Thermal, Thermally engineered) Laser Shock Processing, Warm Laser Shot Peening or Warm Laser Peening is a surface treatment process similar to LSP, used with the same goals of increasing performance and fatigue life of the treated part. During the WLSP process, parts are heated and maintained at a temperature usually below 350.degree. C….”  the reference clearly discloses that shot peening occurs at a temperature more than 200 degrees Celsius]
Kalentics discloses the benefits of the step of shot peening (compressing) at the temperature in that it increases performance and fatigue life of the treated part. [Par. 36]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of compressing a metal bead as taught by Sidhu in view of the shot peening method as taught by Kalentics to further include wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of more than 200*C to increase performance and fatigue life of the treated part. [Par. 36]
As Per Claim 12, Sidhu discloses all limitations of the invention except wherein the step of compressing the formed bead is performed when the material of said bead is at a temperature of about 300°C.
Kalentics, much like Sidhu, pertains to a method for manufacturing on object by forming successive layers. [abstract]
Kalentics discloses wherein the step of compressing the formed bead is performed when the material of an object is at a temperature of about 300°C. [Par. 36; “…Warm Laser Shock Peening (WLSP), also known as Warm (or Thermal, Thermally engineered) Laser Shock Processing, Warm Laser Shot Peening or Warm Laser Peening is a surface treatment process similar to LSP, used with the same goals of increasing performance and fatigue life of the treated part. During the WLSP process, parts are heated and maintained at a temperature usually below 350.degree. C….”]
Kalentics discloses the benefits of the step of shot peening (compressing) at the temperature in that it increases performance and fatigue life of the treated part. [Par. 36]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of compressing a metal bead as taught by Sidhu in view of the shot peening method as taught by Kalentics to further include the step of compressing the formed bead is performed when the material of said bead is at a temperature of about 300°C to increase performance and fatigue life of the treated part. [Par. 36]





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of DeMuth (US 2017/0120332) in further view of Grad (US 5619877)
As Per Claim 5, Sidhu discloses all limitations of the invention except wherein shot peening is performed with particles of a material a powder material used for the manufacturing of the beads, the size of said particles for shot peening being different from the size of particles of said powder.
DeMuth, much like Sidhu, pertains to an additive manufacturing system and method. [abstract] 
DeMuth discloses wherein shot peening is performed with particles of a powder material used for the manufacturing of the beads. [Par. 185; “…a manual or robotic system may use the same granular material (i.e., the same granular material used to create the parts) as a shot media in a peening process to improve a surface finish of the parts….”]
DeMuth discloses the benefits of shot peening with the same material in that it improves the surface finish of the parts made. [Par. 185] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Sidhu in view of the method as taught by Demuth to further include wherein shot peening is performed with particles of a material a powder material used for the manufacturing of the beads to improve the surface finish of the parts made. [Par. 185]
Neither Demuth nor Sidhu disclose the size of said particles for shot peening being different from the size of particles of said powder.
Graf, much like Demuth and Sidhu, utilizes the method of peening an article to minimize tracking (distortion, damage) on a surface of the article. [abstract]
Graf discloses peening using different particle sizes. [Col. 3, Lines 5-15; “…Adjacent peening particle supports or peening particle supports in different rows on a rotary peening device may vary with regard to the number, size or arrangement of the peening particles….”] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of shot peening as taught by Demuth and Sidhu in view of the peening as taught by Graf to further include the size of said particles for shot peening being different from the size of particles of said powder to reduce tracking (damage/distortion) on the article surface from peening. [abstract] 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of Sawaguchi (US 2010/0330385)
As Per Claim 6, Sidhu discloses all limitations of the invention except wherein shot peening is performed with particles of material that is different from material used to manufacture the beads.
Sawaguchi, much like Sidhu, pertains to a method for treating a surface including beam irradiation steps. [abstract]
Sawaguchi discloses wherein shot peening is performed with particles of material that is different from material used to manufacture the article. [Par. 17; “…tableting surface of a base metal material (1) is subjected to shot peening using different type metal grains (2) made of a different type of metal from the base metal material (1)…”] 
Sawaguchi discloses the benefits of the shot peening with different particles of material in that it does not require affluent treatment. [Par. 74; “…Dissimilar to different type metal film formation by plating, shot peening does not require effluent treatment…”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of shot peening as taught by Sidhu in view of the shot peening as taught by Sawaguchi to further include shot peening is performed with particles of material that is different from material used to manufacture the beads to alleviate the need of affluent treatment. [Par. 74]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (GB 2508335A) in view of Fritz (EP 0529816)
As Per Claim 9, Sidhu discloses all limitations of the invention except wherein the laser head and the nozzle are supported by a shared robotic arm. 
Fritz, much like Sidhu, pertains to a method and apparatus for forming a three-dimensional part. [abstract] 
	Fritz discloses the laser head [Fig. 2, #10] and the nozzle [Fig. 2, #26] are supported by a shared robotic arm [Fig. 2, #20].
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser head and nozzle as taught by Sidhu in view of the robotic arm as taught by Fritz to further include the laser head and the nozzle are supported by a shared robotic arm to optimize the workspace needed to deposit material upon in creating the object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726